Exhibit 10.16m

Manpower France Holdings

Paris, France

February 15, 2007

Ms. Francoise Gri

Dear Francoise:

Manpower Inc. (the “Corporation”) desires to retain experienced, well-qualified
executives, like you, to assure the continued growth and success of the
Corporation and its direct and indirect subsidiaries (collectively, the
“Manpower Group”). Pursuant to your employment by Manpower France Holdings
(“France Holdings”), we have agreed as follows:

 

1. Compensation and Benefits on Termination.

 

  (a) Resignation or Termination for Gross or Serious Misconduct.

In the event that your employment is voluntarily terminated by you by way of
resignation (for any reason except those set out at Subsections 1(c).(d) or
(e) below), or your employment is terminated by France Holdings for a serious or
gross misconduct as defined by French law (“faute grave” or “faute lourde”),
France Holdings will owe you no sums other than (i) those due to you by French
law pursuant to the performance of your contract of employment and (ii) all
benefits to which you are entitled in accordance with any benefit plans
generally made available to executives of the Corporation from time to time
(“Benefit Plans”) in accordance with the terms of such plans. No incentive bonus
will be payable for the year during which the termination occurs. The Manpower
Group will have no further obligations to you.

 

  (b) Termination for Ordinary Cause (“motif reel et sérieux)

In the event your employment with France Holdings is terminated by either party
for any reason except those set out at 1(a) above or 1(c), 1(d) or 1(e) below,
you will be entitled to (i) severance pay due under French law, which shall be
paid to you no later than required by French law. and (ii) all benefits to which
you are entitled under any Benefit Plans in accordance with the terms of such
plans. The Manpower Group will have no further obligations to you.

 

  (c) Termination by Reason of Disability or Death.

If your employment with France Holdings terminates during the Term by reason of
your disability or death, France Holdings will pay or provide you or your heirs
with (i) your full base salary as then in effect through the effective date of
your termination of employment in accordance with French law (the “Date of
Termination”), (ii) your unpaid bonus, if any, attributable to any complete
fiscal



--------------------------------------------------------------------------------

year of the Manpower Group ended before the Date of Termination, (iii) a bonus
for the fiscal year during which the Date of Termination occurs equal in amount
to the bonus you would have received for the full fiscal year had your
employment not terminated, determined by extrapolating to the full fiscal year
performance, through the Date of Termination, on any non-discretionary financial
goals and by basing any discretionary component on your progress, as determined
at the sole discretion of the Chief Executive Officer of the Corporation,
towards attainment of the relevant performance goals for such component during
the portion of the year you are employed, but prorated for the actual number of
days you were employed during such fiscal year, payable within sixty days after
the Date of Termination, (iv) any benefits to which you are entitled under the
Benefit Plans in accordance with the terms of such plans and (v) upon a
disability, the severance pay due to you pursuant to French law, if any. The
Manpower Group will have no further obligations to you.

For purposes of this letter, the “Term” will be a period beginning on the date
of this letter indicated above and ending on the first to occur of the
following: (a) the date which is the two-year anniversary of the occurrence of a
Change of Control (as such term is defined below); (b) the date which is the
three-year anniversary of the date of this letter indicated above if no Change
of Control occurs between the date of this letter indicated above and such
three-year anniversary; or (c) the Date of Termination.

 

  (d) Termination for Good Reason In Connection With a Change of Control

In the event your employment with France Holdings is terminated by either party
during the Term, if the termination occurs during a Protected Period or within
two years after the occurrence of a Change of Control for any of the “good
reasons” specified below in Subsection 1(d)(iv), you will be entitled to receive
the benefits described below in Subsection 1(d)(i):

 

  (i) Good Reason Termination Benefits In Connection with a Change of Control.

(A) France Holdings will pay you, your full base salary through the date either
party gives notice of such a termination (the “Notice Date”), payable no later
than required by French law;

(B) France Holdings will pay you, your unpaid bonus, if any, attributable to any
complete fiscal year of the Manpower Group ended before the Date of Termination,
payable pursuant to the terms of the applicable bonus plan;

 

- 2 -



--------------------------------------------------------------------------------

(C) France Holdings will pay you, a bonus for the fiscal year in which the
Notice Date occurs, (1) your largest annual bonus for the three fiscal years of
the Manpower Group immediately preceding the fiscal year in which the Notice
Date occurs (2) your target annual bonus for the fiscal year in which the Notice
Date occurs; provided, however, that such bonus will be prorated for the actual
number of days you were employed during the fiscal year prior to the Notice
Date, payable in a lump sum on the date that is six months after the Date of
Termination. If any of such payment is not made when due (hereinafter a
“Delinquent Payment”), in addition to such principal sum, France Holdings will
pay you interest at the legal rate in force in France at the time when the
relevant amounts would have been due;

(D) France Holdings will pay, as a severance benefit to you, a lump-sum payment
equal to two times the sum of (1) your annual base salary at the highest rate in
effect during the Term and (2) the greater of (a) your largest annual bonus for
the three fiscal years of the Manpower Group immediately preceding the Notice
Date or (b) your target annual bonus for the fiscal year in which the Notice
Date occurs; this severance benefit will be inclusive of any severance pay
(“indemnité de licenciement”) that may be due to you under French law and the
applicable notice period or compensation in lieu of notice for the period
between the Notice Date and the Date of Termination, unless the total of the
“indemnité de licenciement” and notice period exceed the amount of severance
benefit due hereunder, payable in one lump sum on the date that is six months
after the Date of Termination, except for that part of it that corresponds to
the severance pay due under French law that will be paid at the end of the
contract as required by French law. If any of such lump sum payment is a
Delinquent Payment, in addition to such principal sum, France Holdings will pay
you interest at the legal rate in force in France at the time when the relevant
amounts would have been due; and

(E) France Holdings will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation. Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of
Termination. Upon completion of the outplacement program specified in this
Subsection 1(d)(i)(E), you will be solely responsible for payment of any
additional costs incurred as a result of your use of such outplacement services.
France Holdings will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 1(d)(i)(E).

 

- 3 -



--------------------------------------------------------------------------------

  (ii) Change of Control. A “Change of Control” will mean the first to occur of
the following:

(A) the acquisition (other than from the Corporation), by any Person (as defined
in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of more than 50% of the then
outstanding shares of common stock of the Corporation or voting securities
representing more than 50% of the combined voting power of the Corporation’s
then outstanding voting securities entitled to vote generally in the election of
directors; provided, however, no Change of Control shall be deemed to have
occurred as a result of an acquisition of shares of common stock or voting
securities of the Corporation (A) by the Corporation, any of its subsidiaries,
or any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any of its subsidiaries or (B) by any other corporation or other
entity with respect to which, following such acquisition, more than 60% of the
outstanding shares of the common stock, and voting securities representing more
than 60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of such other
corporation or entity are then beneficially owned, directly or indirectly, by
the persons who were the Corporation’s shareholders immediately prior to such
acquisition in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the Corporation’s then outstanding
common stock or then outstanding voting securities, as the case may be; or

(B) the consummation of any merger or consolidation of the Corporation with any
other corporation, other than a merger or consolidation which results in more
than 60% of the outstanding shares of the common stock, and voting securities
representing more than 60% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the surviving or consolidated corporation being then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such merger or
consolidation, of the Corporation’s then outstanding common stock or then
outstanding voting securities, as the case may be; or

(C) the consummation of any liquidation or dissolution of the Corporation or a
sale or other disposition of all or substantially all of the assets of the
Corporation; or

 

- 4 -



--------------------------------------------------------------------------------

(D) individuals who, as of the date of this letter, constitute the Board of
Directors of the Corporation (as of such date, the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided, however,
that any person becoming a director subsequent to the date of this letter whose
election, or nomination for election by the shareholders of the Corporation, was
approved by at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this letter, considered as though such person
were a member of the Incumbent Board but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest which was (or, if threatened, would have been)
subject to Exchange Act Rule 14a-11; or

(E) whether or not conditioned on shareholder approval, the issuance by the
Corporation of common stock of the Corporation representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, after giving effect to
such transaction.

Following the occurrence of an event which is not a Change of Control whereby
there is a successor holding company to the Corporation, or, if there is no such
successor, whereby the Corporation is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this letter, shall thereafter be referred to as
the Corporation.

 

  (iii) Protected Period. The “Protected Period” shall be a period of time
determined in accordance with the following:

(A) if a Change of Control is triggered by an acquisition of shares of common
stock of the Corporation pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Change of Control, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Change of Control;

(B) if a Change of Control is triggered by a merger or consolidation of the
Corporation with any other corporation, the Protected Period shall commence on
the date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Change of Control, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Change of Control; and

 

- 5 -



--------------------------------------------------------------------------------

(C) in the case of any Change of Control not described in Subsections
1(d)(ii)(A) or (B), above, the Protected Period shall commence on the date that
is six months prior to the Change of Control and shall continue through and
including the date of the Change of Control.

 

  (iv) Good Reason Circumstances.

The severance benefits above in Subsection 1(d)(i) will be payable to you in the
event your employment is terminated, without your consent, because you have
refused a modification of your contract under any of the following circumstances
(i.e., a “good reason”):

(A) your removal from your position as President of Manpower France SAS without
cause, “cause” being identified as follows:

(1) your repeated failure to perform your duties with France Holdings in a
competent, diligent and satisfactory manner as determined by the Corporation’s
Chief Executive Officer in his reasonable judgment,

(2) insubordination,

(3) your commission of any material act of dishonesty or disloyalty involving
the Manpower Group,

(4) your commission of an act of fraud, embezzlement or theft or your breach of
trust or dereliction of duty in connection with your duties or in the course of
your appointment,

(5) your unjustified chronic absence from work,

(6) your commission of a crime which substantially relates to the circumstances
of your position with the Manpower Group Holdings or which has a material
adverse effect on the Manpower Group, or

(7) the willful engaging by you in conduct which is demonstrably and materially
injurious to the Manpower Group. For purposes of this letter, no act, or failure
to act, on your part will be deemed “willful” unless done, or omitted to be
done, by you not in good faith.

(B) a reduction in the duties assigned to you that is material based on your
overall responsibilities and authority (ignoring incidental duties) prior to and
after such reduction in duties, and that you have expressly rejected within one
month from having been made the proposal;

 

- 6 -



--------------------------------------------------------------------------------

(C) any material breach of this agreement by France Holdings or of any material
obligation of France Holdings or any member of the Manpower Group for the
payment or provision of compensation or other benefits to you;

(D) any reduction in your base salary as in effect from time to time or a
failure by the Manpower Group to provide an arrangement for you for any fiscal
year of the Manpower Group giving you the opportunity to earn an incentive bonus
for such year, it being specified that this clause does not grant you an
entitlement to such a bonus but only an eligibility;

(E) your being required by the Corporation or France Holdings to change the
location of your principal office to one in excess of seventy-five miles from
Paris, France , and that you have expressly rejected within one month from
having been made the requirement; or

(F) any reduction in the amount of the annual bonus received by you for a given
fiscal year (calculated on a prorated basis for partial years) within two years
after the occurrence of a Change of Control, as compared to the amount of the
annual bonus received by you (prorated for comparison to partial years) for
either of the two fiscal years of the Manpower Group immediately preceding the
fiscal year in which a Change of Control occurred, unless the bonus for such
given fiscal year is based on criteria to which you have agreed.

 

  (e) Termination for Good Reason Without Regard to Change of Control

In the event your employment with France Holdings is terminated by either party
during the Term, other than during a Protected Period or within two years after
the occurrence of a Change of Control, for any of the “good reasons” specified
below in Subsection 1(e)(ii) below, you will be entitled to receive the benefits
described below in Subsection 1(e)(i):

 

  (i) Good Reason Termination Benefits Without Regard to a Change of Control.

(A) France Holdings will pay you, your full base salary through the Notice Date,
payable no later than required by French law;

(B) France Holdings will pay you, your unpaid bonus, if any, attributable to any
complete fiscal year of the Manpower Group ended before the Date of Termination,
payable pursuant to the terms of the applicable bonus plan;

(C) France Holdings will pay you, a bonus for the fiscal year during which the
Notice Date occurs equal in amount to the bonus you would have received for the
full fiscal year had your employment not terminated,

 

- 7 -



--------------------------------------------------------------------------------

determined by extrapolating to the full fiscal year performance, through the
Notice Date, on any non-discretionary financial goals and by basing any
discretionary component on your progress, as determined at the sole discretion
of the Chief Executive Officer of the Corporation, towards attainment of the
relevant performance goals for such component during the portion of the year you
were employed; provided, however, that such bonus will be prorated for the
actual number of days you were employed during the fiscal year prior to the
Notice Date, payable in a lump sum on the date that is six months after the Date
of Termination. If any of such payment is a Delinquent Payment, in addition to
such principal sum, France Holdings will pay you interest at the legal rate in
force in France at the time when the relevant amounts would have been due;

(D) France Holdings will pay, as a severance benefit to you, a lump sum payment
equal to the amount of your annual base salary at the highest rate in effect
during the Term plus an amount equal to your largest annual bonus for the three
fiscal years of the Manpower Group immediately preceding the Notice Date; this
severance benefit will be inclusive of any severance pay (“indemnité de
licenciement”) that may be due to you under French law and the applicable notice
period or compensation in lieu of notice for the period between the Notice Date
and the Date of Termination, unless the total of the “indemité de licenciement”
and notice period exceed the amount of severance benefit due hereunder, payable
in one lump sum on the date that is six months after the Date of Termination,
except for that part of it that corresponds to the severance pay due under
French law that will be paid at the end of the contract as required by French
law. If any of such lump sum payment is a Delinquent Payment, in addition to
such principal sum, France Holdings will pay you interest at the legal rate in
force in France at the time when the relevant amounts would have been due; and

(E) France Holdings will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation. Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of
Termination. Upon completion of the outplacement program specified in this
Subsection 1(e)(ii)(E), you will be solely responsible for payment of any
additional costs incurred as a result of your use of such outplacement services.
The Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 1(e)(i)(E).

 

- 8 -



--------------------------------------------------------------------------------

  (ii) Good Reason Circumstances.

The severance benefits above in Subsection 1(e)(i) will be payable to you in the
event your employment is terminated, without your consent, because you have
refused a modification of your contract under any of the circumstances described
above in Subsection 1(d)(iv) (i.e., a “good reason”); provided, however,
notwithstanding the circumstances described in Subsections 1(d)(iv)(B), (C) and
(D) above, it is expressly agreed that it will not be a “good reason” in the
event that the Corporation’s Chief Executive Officer, in good faith and with a
reasonable belief that the reassignment is in the best interest of the Manpower
Group, reassigns you to another senior executive level position in the Manpower
Group, even if you expressly reject such reassignment within one month from
having been made the proposal, provided that your total cash compensation
opportunity attributable to your base salary and annual bonus (as reflected by a
dollar amount) at target performance for any year ending after the date of
reassignment is not less than such total cash compensation opportunity in effect
prior to such reassignment for the year in which such reassignment occurs.

 

  (f) Limitations and Forfeiture.

The amounts paid to you pursuant to Subsections 1(d)(i)(D) or 1(e)(ii)(D) will
not be included as compensation for purposes of any qualified or nonqualified
pension or welfare benefit plan of the Manpower Group. In addition,
notwithstanding the foregoing, your right to receive the payments and benefits
to be provided to you under this Section 1 beyond those sums and severance
payment due to you on termination of your employment pursuant to French law, is
conditioned upon your performance of the obligations stated in Sections 2-5,
below, and upon your breach of any such obligations, you will immediately return
to the Corporation the amount of such payments and benefits and you will no
longer have any right to receive any such payments or benefits.

 

2. Nondisclosure.

 

  (a)

You will not, directly or indirectly, at any time during the term of your
employment, or during the two-year period following your termination, for
whatever reason, of employment, use or possess for yourself or others or
disclose to others except in the good faith performance of your duties any
Confidential Information (as defined below), whether or not conceived,
developed, or perfected by you and no matter how it became known to you, unless
(i) you first secure written consent of the Corporation to such disclosure,
possession or use, (ii) the same shall have lawfully become a matter of public
knowledge other than by your act or omission, or (iii) you are ordered to
disclose the same by a court of competent jurisdiction or are otherwise required
to disclose the same by law, and you promptly notify the Corporation of such
disclosure. “Confidential Information” shall mean all business information
(whether or not in written form)

 

- 9 -



--------------------------------------------------------------------------------

 

which relates to the Manpower Group and which is not known to the public
generally (absent your disclosure), including but not limited to confidential
knowledge, operating instructions, training materials and systems, customer
lists, sales records and documents, marketing and sales strategies and plans,
market surveys, cost and profitability analyses, pricing information,
competitive strategies, personnel-related information, and supplier lists. This
obligation will survive the termination of your appointment for a period of two
years and, notwithstanding the foregoing, will not be construed to in any way
limit the rights of the Manpower Group to protect Confidential Information which
constitute trade secrets under applicable trade secrets law or privileged
information even after such two-year period.

 

  (b) Upon your termination, for whatever reason, of your employment, or at any
other time upon request of the Corporation, you will promptly surrender to
France Holdings, or with the permission of the Corporation destroy and certify
such destruction to the Corporation, any documents, materials, or computer or
electronic records containing any Confidential Information which are in your
possession or under your control.

 

3. Non-solicitation of Employees. You agree that you will not, at any time
during the term of your employment or during the one-year period following your
termination, for whatever reason, of your employment, either on your own account
or in conjunction with or on behalf of any other person, company, business
entity, or other organization whatsoever, directly or indirectly induce,
solicit, entice or procure any person who is a managerial employee or officer of
any company in the Manpower Group (but in the event of your termination, any
such managerial employee or officer that you have had contact with in the two
years prior to your termination) to terminate his or her employment or
appointment with the Manpower Group so as to accept employment or appointment
elsewhere or to diminish or curtail the services such person provides to the
Manpower Group.

 

4. Customer Non-solicitation. During the one-year period which immediately
follows the termination, for whatever reason, of your employment, you will not,
directly or indirectly, contact any customer of the Manpower Group with
whom/which you have had contact on behalf of the Manpower Group during the
two-year period preceding the Date of Termination or about whom/which you
obtained confidential information in connection with your employment during such
two-year period so as to cause or attempt to cause such customer not to do
business or to reduce such customer’s business with the Manpower Group or divert
any business from any company in the Manpower Group.

 

5.

Non-competition. During the one-year period which immediately follows the
termination, for whatever reason, of your employment, you will not, directly or
indirectly, provide services or assistance of a nature similar to the services
you provided to any company of the Manpower Group during the two-year period
immediately preceding the Date of Termination to any entity (i) engaged in the
business of providing temporary staffing services anywhere in France which has,
together with its affiliated

 

- 10 -



--------------------------------------------------------------------------------

 

entities, annual revenues from such business in excess of US $500,000,000 or
(ii) engaged in the business of providing permanent placement, professional
staffing, outplacement or human resources consulting services anywhere in France
which has, together with its affiliated entities, annual revenues from such
business in excess of US $250,000,000. You acknowledge that the scope of this
limitation is reasonable in that, among other things, providing any such
services or assistance during such one-year period would permit you to use
unfairly your close identification with the Manpower Group and the customer
contacts you developed while appointment and would involve the use or disclosure
of Confidential Information pertaining to the Manpower Group.

 

6. Injunctive and Other Interim Measures.

(a) Injunction. You recognize that irreparable and incalculable injury will
result to the Manpower Group and its businesses and properties in the event of
your breach of any of the restrictions imposed by Sections 2-5, above. You
therefore agree that, in the event of any such actual, impending or threatened
breach, the Corporation will be entitled, in addition to the remedies set forth
in Subsection 1(f), above (which the parties agree would not be an adequate
remedy), and any other remedies and damages, to, including, but not limited to,
provisional or interim measures, including temporary and permanent injunctive
relief, without the necessity of posting a bond or other security, from a court
of competent jurisdiction restraining the violation, or further violation, of
such restrictions by you and by any other person or entity for whom you may be
acting or who is acting for you or in concert with you.

(b) Non-application. Notwithstanding the above, Sections 4 and 5 above will not
apply if your employment is terminated under the circumstances described in
Subsection 1(d) above.

(c) Remuneration. As compensation for this non-competition undertaking, you
will, throughout the period of this obligation not to compete, have a right to
the payment stipulated by the provisions of French law governing the prohibition
of competition in accordance with the conditions and methods defined by therein
of 20 % of the average gross monthly remuneration of the last three months
during the one year of non-competition. It is expressly agreed that the amounts
due to you under 1(e)(i) above are inclusive of this payment.

France Holdings will nevertheless be entitled to waive this clause unilaterally
on condition that it informs you within a maximum of 15 days after the
notification of the termination of the contract or, if the notice period is not
worked, within a month from effective termination of work.

 

7. Vesting of Options. Any unvested options you hold at the time of a Change of
Control to purchase stock of the Corporation will vest and become immediately
exercisable at such time.

 

8.

Non-disparagement. Upon the termination, for whatever reason, of your
employment, France Holdings and the Corporation agree that their directors and
officers, during their

 

- 11 -



--------------------------------------------------------------------------------

 

employment by or service to the Manpower Group, will refrain from making any
statements that disparage or otherwise impair your reputation or commercial
interests. Upon your termination, for whatever reason, of your employment, you
agree to refrain from making any statements that disparage or otherwise impair
the reputation, goodwill, or commercial interests of the Manpower Group, or its
officers, directors, or employees. However, the foregoing will not preclude
either party from providing truthful testimony pursuant to subpoena or other
legal process or in the course of any proceeding that may be commenced for
purposes of enforcing this letter agreement. Any formal declaration made by the
Manpower Group as regards the termination of your relationship with the Manpower
Group, if it has to be made under the laws of any relevant State or Country,
will not be deemed to constitute a failure to comply with the obligations under
this paragraph.

 

9. Successors; Binding Agreement. This letter agreement will be binding on
France Holdings, the Corporation and each of theirs successors and will inure to
the benefit of and be enforceable by your personal or legal representatives,
heirs and successors.

 

10. Notice. Notices and all other communications provided for in this letter
will be in writing and sent in accordance with French law.

 

11. No Right to Remain Employed. Nothing contained in this letter will be
construed as conferring upon you any right to remain employed by France Holdings
or any member of the Manpower Group or affect the right of France Holdings or
any member of the Manpower Group to terminate your employment at any time for
any reason, subject to the obligations of France Holdings as set forth herein.

 

12. Modification. No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and France Holdings.

 

13. Withholding. France Holdings shall be entitled to withhold from amounts to
be paid to you hereunder any social contributions and charges that may be due
under the applicable laws and regulations.

 

14. Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of France and is subject to the jurisdiction of the
relevant French courts.

 

15. Previous Agreements. This letter, upon acceptance by you, expressly
supersedes any and all previous agreements or understandings relating to the
payment of benefits to you upon the termination of your employment with France
Holdings or any other member of the Manpower Group and any such agreements or
understandings shall, as of the date of your acceptance, have no further force
or effect.

 

- 12 -



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.

 

    Sincerely,     MANPOWER FRANCE HOLDINGS     By:  

/s/ Michael Lynch

      Michael Lynch, President Agreed as of the 21st day of February, 2007.    
 

/s/ Francoise Gri

      Francoise Gri      

 

- 13 -